Citation Nr: 1735741	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to March 1967.  He died in February 1998.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO performed an additional review of a previously denied appeal under the provisions of 38 C.F.R. § 3.816 (2011) (Nehmer Review) but continued to deny service connection for the cause of the Veteran's death.  The appeal was previously denied by the Board in July 2009.

In a February 2013 substantive appeal, the appellant requested a videoconference hearing which was scheduled in August 2016; however, the appellant failed to appear with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1966 to August 1966 and is presumed to have been exposed to designated herbicide agents.

2.  The Certificate of Death indicates that the Veteran died in February 1998; the cause of death listed on the death certificate was arteriosclerotic disease; an autopsy was not performed.

3.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; residuals of a shell fragment with involvement of the ulnar, median, and radial nerve, rated as 50 percent disabling; residuals of a shell fragment wound to the upper right arm, Muscle Group V, rated as 10 percent disabling; and a forehead scar, rated as 10 percent disabling.  

4. The Veteran did not have arteriosclerotic heart disease

5.  A service-connected disability did not contribute substantially or materially to the Veteran's death or aid or lend assistance to the production of death.


CONCLUSION OF LAW

The Veteran's death was not from a disability or due to a disease or injury incurred or aggravated by service. 38 U.S.C.A. §§ 1110, 1310, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.22, 3.303, 3.309(a), 3.309(e), 3.312, 3.5 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In March 2003, July 2006, and August 2006 pre-rating letters, the RO notified the appellant of the evidence needed to substantiate her claim for entitlement to service connection for the cause of the Veteran's death. The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury. The RO also described the requirements for a DIC claim based on a non-service connected disease or injury. Additionally, as discussed below, an August 2011 letter informed the appellant that her claim qualified for a special review based on a possible prior VA benefits claim for one of three new presumptive diseases.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims. 38 C.F.R. 
§ 3.159(c)(4) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a) (West 2014), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) (West 2014), is applicable to claims for service connection for the cause of a veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) (West 2014) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348.

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  Service treatment records, post-service private medical records, VA medical records, and lay statements have been associated with the claims file and have been reviewed by both the AOJ and the Board in connection with this claim.  The Veteran underwent multiple VA examinations during his lifetime, and, following his death, opinions as to cause of death were obtained in January 1999, December 2000, March 2009, and December 2011.  These opinions combined a thorough review of the evidence with reasoned conclusions, and the Board finds them to be adequate.  The appellant has not identified any other outstanding records that are pertinent to the issues herein decided, and additional VA medical opinions are not required in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Background

The appellant contends that the Veteran's herbicide exposure in Vietnam caused ischemic heart disease, which, she asserts was the cause of his death.  As such, she relies upon presumptive service connection due to herbicide exposure as the basis of her claim.  The Board notes that ischemic heart disease was added to the list of presumptive diseases due to herbicide exposure in 2010.  See 38 U.S.C.A. § 3.309(e) (2016).  The Board has considered the appellant's and her representative's statements in support of this contention.  

The Veteran's DD-214 shows that he served in the U.S. Marines Corps as a rifleman and received a Vietnam Service Medal and Purple Heart Medal. 

The Certificate of Death indicates that the Veteran died in February 1998 at home; the cause of death listed on the death certificate was arteriosclerotic cardiovascular disease.  No contributory factors were mentioned.  An autopsy was not performed.  The certificate was signed by the deputy coroner, a physician. 

At the time of his death, the Veteran was serviced connected for PTSD, rated as 100 percent disabling; residuals of a shell fragment with involvement of the ulnar, median, and radial nerve, rated as 50 percent disabling; residuals of a shell fragment wound to the upper right arm, Muscle Group V, rated as 10 percent disabling; and a forehead scar, rated as 10 percent disabling.  The 100 percent disability rating for PTSD was effective from June 1993.

The Veteran's nonservice connected disorders included Pickwickian Syndrome and organic heart disease.  The evidence of record shows that the Veteran had been diagnosed with morbid obesity, obstructive sleep apnea, congestive heart failure, and respiratory failure.

Analysis 

As mentioned above, the RO conducted a special review of the Veteran's claims folder.  Specifically, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs. 38 C.F.R. § 3.816 (2016).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); 
Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease. 38 C.F.R. § 3.816 (b)(1)(i) (2016). 

The term "covered herbicide disease" includes ischemic heart disease. 38 C.F.R. § 3.816 (b)(2) (2016). This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816 (c) (2016).  In August 2011, the RO determined that the Veteran's claim feel within the ambit of Nehmer, specifically the presumption of service connection for ischemic heart disease.

As stated above. The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather the Board's analysis below focuses specifically on what evidence is needed to substantiate the appellant's claim and what the evidence of record shows or fails to show with respect to the appellant's claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

DIC benefits are payable to the surviving parent of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 
38 C.F.R. § 3.312(a) (2016).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 
38 C.F.R. § 3.312(a) (2016).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c)(1) (2016).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for a service connected disability apply. 38 U.S.C.A. § 1310 (West 2014).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2016). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including cardiovascular disease, if the disease is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) (2016).) Cardiovascular disease is among those for which these methods are available.  

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  As stated above, the diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease. 38 U.S.C.A. § 1116(a)(2) (West 2014); 
38 C.F.R. § 3.309(e) (2016).

The Veteran's service treatment records (STRs) are silent as to signs, symptoms or diagnoses of ischemic heart disease.

A July 1983 discharge summary from Mt. C. Hospital noted that the Veteran had a history of cor pulmonale secondary to Pickwickian syndrome with multiple admissions for diuresis.  The summary also reported that the Veteran had shortness of breath with almost all exertions.  Pickwickian syndrome is defined as "obesity-hypoventilation."  Dorland's Illustrated Medical Dictionary, 1828 (30th ed., 2003). 

A June 1985 treatment note from RM Hospital mentioned that the Veteran had diagnoses of Pickwickian syndrome, congestive heart failure, massive obesity, and polycythemia.  The note also reported that the Veteran had an enlarged heart.

In July 1992, Dr. E., a private treatment provider, submitted a letter in which he wrote that the Veteran had severe Pickwickian syndrome.  He also wrote that the Veteran had been on a ventilator twice over the last years due to chronic hypoxemia and hypercarbia.  After reporting these medical disorders, Dr. E. stated "in my opinion, [the Veteran] is totally disabled from working due to his medical condition."  Dr. E.'s letter recommending total disability was silent as to any ischemic heart disorder.

A review of April 1993 medical records from St. A.'s Hospital showed that the Veteran complained of shortness of breath and heart palpitations primarily with exercise.  The records also noted that the Veteran reported that he had been told by his physician that his lung problem is starting to affect his heart, noting that he had been smoking a half pack of cigarettes every day for 33 years.  The results of the Veteran's cardiac examination were normal.  Assessments were silent as to ischemic heart disorder.  The records noted that the Veteran reported that he had a past medical history of organic heart disease.  Radiological findings indicated that the heart and mediastinal structures were normal.

In January 1994, the Veteran was afforded a VA cardiovascular consultation at K.C. Hospital.  The examiner reported that the Veteran complained of shortness of breath, exertional fatigue, and heart palpitations, especially with exertion.  The Veteran stated that his heart beat fast and then it slowed down, but he experienced no chest pain, just some soreness.  On physical examination, there were no cardiac murmurs, gallops, rubs, clicks, heaves, or trills.  The Veteran's peripheral pulses were intact and physiologic.  Electrocardiogram testing revealed a normal sinus rhythm with left atrial enlargement and incomplete right bundle branch block.   Chest x-rays showed no radiographic evidence of acute cardiopulmonary disease; also, according to the examiner, without evident changes secondary to Agent Orange.  As diagnostic impressions, the examiner provided Pickwickian syndrome with obstructive sleep apnea and an abnormal electrocardiogram, as noted above.

October 1995 progress notes from the nuclear medicine department at the Cincinnati Veterans Affairs Medical Center (VAMC) reported that that the Veteran had 99 percent of heart rate and no chest pain.  The Veteran's delayed myocardial images were normal. 

A February 1996 VA Medical Assessment Report noted that the Veteran had no cardiovascular problem, but "vague" pressure on the chest for the past 9 months.  A March 1996 VA progress note stated that the Veteran complained of tachyarrhythmia, which was neither associated with chest pain nor fatigue.  The episodes lasted only a few seconds.  The examiner present reported that heart rate and rhythm were normal, without murmurs, rubs, or thrill.  She also reported that the Veteran had a history of congestive heart failure.  An April 1996 VA progress note reported that the Veteran wondered whether he had angina.  The examiner present noted that an evaluation for chest pain had been done in October, showing that stress thallium was negative.  She also mentioned the Veteran's history of congestive heart failure, noting "questionable exacerbation" with hypoxia that developed when the Veteran's oxygen was off in the evenings.

A January 1997 VA discharge summary noted that the Veteran's electrocardiogram showed normal left ventricular function with normal size and thickness of the wall and function.  It also showed mild left atrial enlargement and a dilated right ventricle with normal systolic function.  The aorta and aortic function were normal. Mild mitral stenosis was present; there was no pericardial effusion.  The summary also provided diagnostic impressions of obesity; hyperventilation syndrome; secondary polycythemia; mild mitral stenosis; and PTSD.  A March 1997 VA progress note stated that the Veteran sought a follow-up visit.  Upon physical examination, his heart rate and rhythm were normal, without murmurs, rubs, or thrills.

A December 1997 medical report from Dr. S. of Mt. C. Hospital reported that the Veteran was a markedly obese man in no acute distress.  Dr. S. reported that the Veteran had no appreciable heart murmurs.  Dr. S. ruled out ischemic etiology. Among Dr. S.'s diagnostic impressions were: exacerbation of congestive failure most likely due to medical noncompliance with pulmonary and/or cardiac management; rheumatic heart disease; "questionable" arteriosclerotic heart disease; respiratory failure; questionable emphysema; and morbid obesity.
In January 1999, a physician submitted a VA clinical summary as to the Veteran's cause of death.  After commenting on the diagnosis of arteriosclerotic heart disease on the Veteran's death certificate, the physician reported that no radiographic evidence in the Veteran's file proved that he had arteriosclerotic heart disease.  Furthermore, the physician opined that Pickwickian syndrome and morbid obesity, well documented in the Veteran's file.  The physician opined that since no autopsy was performed and the Veteran had no history of coronary artery disease, the diagnosis of arteriosclerotic heart disease was an "invalid" post-mortem diagnosis.  Moreover, the physician stated that the Veteran most likely died of arrhythmia or a thrombotic event.  Furthermore, the Veteran's cholesterol of 178, according to the physician, would detract from a diagnosis of arteriosclerotic heart disease but would not make it impossible medically.  In this vein, the Veteran was not diabetic and, according to the physician, his morbid obesity could have led to his untimely demise.  Lastly, the physician noted that cigarette smoking could have played a role in the Veteran's death.

In December 2000, the physician who submitted the January 1999 clinical summary, submitted another opinion.  He noted that there was one bout of elevated blood pressure in the Veteran's file, but there was never a diagnosis of hypertension.  The physician reviewed the entirety of the Veteran's medical history again.  As impressions, he reported that he was not sure, for lack of medical findings that the Veteran's death was from arteriolosclerotic disease or any complication of hypertension.  However, he emphasized that the Veteran's "gross obesity," as well as multiple contributing factors, most likely resulted in a malignant arrhythmia, which led to the termination of life.

In March 2009, A VA examiner prepared a report in which he provided diagnostic impressions based upon a review of the Veteran's claims file.  The examiner reported that the Veteran, at the time of his death, had been quite ill with severe obesity, Pickwickian syndrome, obstructive sleep apnea, and congestive heart failure.

In December 2011, a VA examiner submitted an opinion, noting that this was a Nehmer review case.  The examiner stated that the issue was whether the Veteran had ischemic heart disease, including coronary artery disease or angina, during his lifetime, and, if so, whether the Veteran died of arteriosclerotic heart disease.  The examiner opined that he could not identify any basis upon which the coroner provided a diagnosis of arteriosclerotic heart disease because there is no medical documentation of the disease in the Veteran's file.  Moreover, the examiner opined that he gave "no weight" to the diagnosis of arteriosclerotic cardiovascular disease on the Veteran's death certificate, opining that in his almost 40 years of practice he has come to know that the purpose of a coroner's diagnosis is to ensure that there was no "foul play," rather than to provide an exact cause of death.  The examiner took note of the echocardiograms and multigated acquisition scan( MUGA) that the Veteran had received.  He stated that these tests were the "gold standard" in medically sound diagnoses of ischemic heart disease.  The Veteran's echocardiogram and MUGA, according to the examiner, showed not even a scintilla of evidence to support a medical diagnosis of ischemic heart disease.

The examiner reported that the Veteran had been treated for congestive heart failure-right-sided heart failure from cor pulmonale with diuretics.  The Veteran, according to the examiner, had chest pain clinically resembling that of individuals with severe cor pulmonale with right-sided congestive heart failure.  This chest pain, he opined, is "angina-like in quality," but not a reflection of angina.  Rather, the pain was less likely than not a symptom of ischemic heart disease.  The examiner insisted that a diagnosis of arteriosclerotic heart disease is not applicable and, moreover, the diagnosis of congestive heart failure was less likely than not secondary to ischemic heart disease.  As a consequence, the chest x-ray and echocardiogram, which showed right ventricular enlargement on the echocardiogram and cardiomegaly on the chest x-ray, were far less likely than not to be from arteriosclerotic heart disease and far more likely to be from cor pulmonale.  The examiner further remarked "in other words," these diagnostic findings were symptoms of non-ischemic heart disease because the cor pulmonale was due to Pickwickian syndrome, which, in and of itself, is not a condition that is caused by ischemic heart disease. 

Although the Board expresses great sympathy for the appellant's loss of her husband, a review of the evidence of record compels the conclusion that service connection for the cause of the Veteran's death is not warranted.  The evidence of record does not support that the Veteran's had arteriosclerotic heart disease (ischemic heart disease) at the time of his death.

As stated above, service connection requires that there be a current disability.  In the absence of a current disability, there can be no grant of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1995).  Here, the coroner's diagnosis of arteriosclerotic cardiovascular disease warrants much less probative weight  when compared to the other, more probative medical evidence of record which does not provide medically sound diagnostic impressions of arteriosclerotic cardiovascular disease. 

In this regard, the Board may favor the opinion of one competent medical professional over that of another as long as an adequate statement of reasons and bases is provided. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based upon the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are the province of the Board as adjudicators. Guerrieri v. Brown, 7 Vet. App. (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of the medical opinion may be reduced if the examiner fails to explain a basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

As set forth above, the December 2011 VA examiner opined that a diagnosis of arteriosclerotic heart disease is unsupportable based upon the evidence of record and medical knowledge.  Moreover, according to the examiner, a diagnosis of congestive heart failure was less likely than not secondary to ischemic heart disease.  The Board affords this opinion great probative weight.  The examiner's opinion was based upon a complete review of the claims file, and also cited relevant evidence in support of the conclusions reached.  The Board also notes that the examiner stated that he had almost 40 years of experience in the field of internal medicine.

The Board has also considered the coroner's diagnosis of arteriosclerotic cardiovascular disease.  However, the Board affords this opinion far less probative weight than the December 2011 VA opinion.  Specifically, the coroner did not conduct an autopsy and, moreover, did not provide any basis or rationale for the medical conclusion reached.  Furthermore, the evidence of record does not show that the coroner reviewed the Veteran's medical history or claims file.  Therefore, because the coroner's diagnosis of arteriosclerotic cardiovascular disease is not supported by the evidence of record and does not contain even the slightest semblance of a rationale, it is afforded minimal probative weight.

Since the claim involves arteriosclerotic heart disease, the Board has considered the provisions of 38 U.S.C.A. § 1101 (West 2014) and 38 C.F.R. § 3.303(b) (2016).  Clearly, the concepts of chronicity and continuity are for consideration.  Nevertheless, the controlling statutes 38 U.S.C.A. §§ 1110 and 1131 (West 2014) require the existence of disability, in addition to underlying disease.  Here, chronicity is legitimately questioned and in light of the medical evidence, any argument regarding continuity fails.  38 C.F.R. § 3.303(b) (2016) does not replace the requirement of a current disability.  An examination that complied with regulations and the use of the term "history" reflects that arteriosclerotic heart disease, as a disease process, was not "noted" anywhere in the evidence of record.  As a consequence of this absence, chronicity may be questioned legitimately.

As stated above, the Board has fully considered the appellant's (and her representative's) contentions that the Veteran's herbicide exposure in Vietnam caused the disease, which, she asserts was the cause of his death.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of the senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, diagnosing an ischemic or nonischemic heart disorder and then determining whether the heart disorder caused death, contributed substantially or materially to death; or combined with another disability to cause his death; or aided or lent assistance to death is beyond the scope of lay observation. See id.  Thus, a determination as to the cause of the Veteran's death is not susceptible of lay opinion and requires specialized training. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the appellant's (and her representative's) lay assertions do not constitute competent evidence concerning medical factors that might have contributed to the Veteran's death. 38 C.F.R. § 3.159(a)(1) (2016) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions,"). 

In summary, the most competent medical evidence of record does not support a finding that service connection for cause of death is warranted.  The Veteran did not have arteriosclerotic cardiovascular disease at the time of death.  Furthermore, the medical evidence of record does not report that the Veteran's service-connected PTSD; residuals of a shell fragment with involvement of the ulnar, median, and radial nerve; or residuals of a shell fragment wound to the upper right arm, Muscle Group V rendered him materially less capable of resisting the effects of cor pulmonale and congestive heart failure.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the appellant's claim for entitlement to service connection for the cause of Veteran's death, and the benefit-of-the-doubt standard of proof does not apply. See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cause of death is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


